        Case 1:13-cv-07789-LGS Document 1366 Filed 11/08/19 Page 1 of 2




                                         November 8, 2019
                                                                                            Via ECF
Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-cv-07789-LGS

Dear Judge Schofield:

        Pursuant to the Third Amended Civil Case Management Plan and Scheduling Order
entered in this action (“Scheduling Order”) (ECF No. 1351), Plaintiffs and Credit Suisse Securities
(USA) LLC, Credit Suisse Group AG, and Credit Suisse AG (“Credit Suisse”) submit this joint
status letter.

       I.      Pending Motions
       There are no motions currently pending.

       II.     Discovery
               A.       Depositions
        On November 1, 2019, the Department of Justice (“DOJ”) filed a letter with the Court
(ECF No. 1364) apprising the Court of the status of the criminal trial, U.S. v. Aiyer (18-cr-333),
and requesting that the deposition discovery stay remain in place at least through the conclusion
of the trial. The DOJ plans to submit a letter apprising the Court of the status of the trial no later
than December 6, 2019. Depositions of fact witnesses not affected by the DOJ stay are ongoing,
with depositions planned or taking place in the United States and abroad. Plaintiffs are continuing
to negotiate with the DOJ to limit the number of individuals affected by the stay. To date, Credit
Suisse has taken 27 depositions of the Plaintiffs and/or their investment advisors. Plaintiffs have
taken 35 fact depositions. Of the 35 fact depositions taken by Plaintiffs, 12 witnesses invoked the
Fifth Amendment protection against self-incrimination.
               B.       Credit Suisse
       Audio: Credit Suisse began its rolling production of audio files on July 31, 2019.
Following this initial production, on August 20, 2019, Plaintiffs raised an issue with Credit Suisse
regarding the metadata that accompanied the production, as it materially differed from metadata
that accompanied previously produced audio samples. On October 4, 2019, Credit Suisse
confirmed that certain metadata fields are not available after restoration. Plaintiffs are processing
Credit Suisse’s most recent production and evaluating their options with respect to obtaining
additional metadata.
       Case 1:13-cv-07789-LGS Document 1366 Filed 11/08/19 Page 2 of 2
Honorable Lorna G. Schofield
November 8, 2019
Page 2

       III.   Appeal of Order on Attorneys’ Fees
       On November 1, 2019, the Second Circuit issued a Summary Order and Judgment
affirming the Court’s Order and Opinion.
       IV.    Next Joint Status Letter
       The parties will submit their next joint status letter on Friday, January 10, 2020.

                                      Respectfully submitted,

 SCOTT+SCOTT ATTORNEYS                              HAUSFELD LLP
 AT LAW LLP

  s/ Christopher M. Burke                            s/ Michael D. Hausfeld
 Christopher M. Burke                               Michael D. Hausfeld
 600 W. Broadway, Suite 3300                        1700 K Street, NW, Suite 650
 San Diego, CA 92101                                Washington, DC 20006
 Telephone: 619-233-4565                            Telephone: 202-540-7200
 cburke@scott-scott.com                             mhausfeld@hausfeld.com
                                       Attorneys for Plaintiffs

 CAHILL GORDON & REINDEL LLP

  s/ Jason M. Hall
 David G. Januszewski
 Herbert S. Washer
 Elai Katz
 Jason M. Hall
 Sheila C. Ramesh
 80 Pine Street
 New York, NY 10005
 Telephone: 212-701-3000
 djanuszewski@cahill.com
 hwasher@cahill.com
 ekatz@cahill.com
 jhall@cahill.com
 sramesh@cahill.com

 Attorneys for Defendants Credit Suisse Group
 AG, Credit Suisse AG, and Credit Suisse
 Securities (USA) LLC
